 

READING INTERNATIONAL, INC.

RESTRICTED STOCK UNIT AGREEMENT

[Non-Employee Directors]

This Restricted Stock Unit Agreement (this "Agreement") is made and entered into
as of this ____ day of __________ ("Grant Date") by and between Reading
International, Inc., a Nevada corporation (the "Company") and
________________________ (the "Recipient").  Capitalized terms not defined
herein shall have the meaning ascribed to them the in the Company’s 2010 Stock
Incentive Plan, as amended (the “Plan”).

﻿

1. Grant of Restricted Stock Units.  The Company hereby grants to the Recipient
______ share units (such units, the “Restricted Stock Units”), subject to all of
the terms and conditions of this Restricted Stock Unit Agreement and the Plan.

2. Vesting and Payment.

2.1 Vesting Date. Subject to the limitations set forth in this Section 2,
Restricted Stock Units will vest on the first to occur of (i) 5:00 pm, Los
Angeles, CA time on the last business day prior to the one-year anniversary of
the Grant Date or (ii) the date on which Recipient has served such Recipient’s
full term as a Director (the "Vesting Date").

2.2 Forfeiture upon Termination.  

Subject to the provisions of Sections 2.3, upon termination of the Recipient’s
Services, whether by the Company or by the Recipient, any unvested Restricted
Stock Units shall be immediately forfeited and neither the Recipient nor any of
the Recipient’s successors, heirs, assigns or personal representatives shall
thereafter have any further rights or interests in such Restricted Stock Units. 

2.3 Acceleration of Vesting.

(a) In the event that of Recipient’s death or Disability (as defined in the
Plan), all unvested Restricted Stock Units shall immediately vest as of the date
of death or Disability. 

(b) In the event of a Change of Control, and the Recipient is not a Participant
in such Change in Control, all unvested Restricted Stock Units shall immediately
vest as of the date of such Change of Control. 

(c) In the event of a Corporate Transaction in which the Restricted Stock Units
are not to be Appropriately Replaced at or prior to the effective time of such
Corporate Transaction, the vesting of all Restricted Stock Units which are not
otherwise fully vested shall automatically accelerate so that all such
Restricted Stock Units shall, immediately prior to the effective time of the
Corporate Transaction, become fully vested, free of all restrictions.



--------------------------------------------------------------------------------

 



(d) For purposes of this Section 2.3:

(i) Restricted Stock Units shall be considered “Appropriately Replaced” if, at
or prior to the Corporate Transaction, in the judgment of the Committee as
constituted at the time the Corporate Transaction is proposed or announced to
the Company (the “Evaluating Committee”), the Restricted Stock Units or a
substituted award will confer the right to receive, for each share of Common
Stock that may be received pursuant to the Restricted Stock Units existing
immediately prior to the Corporate Transaction, on substantially the same
vesting and other terms and conditions  as were applicable to the Restricted
Stock Units immediately prior to the Corporate Transaction, the consideration
(whether stock, cash or other securities or property) to be received in the
Corporate Transaction by holders of Common Stock for each such share held on the
effective date of such transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided,  however, that if such
consideration to be received in the transaction constituting a Corporate
Transaction is not solely cash and/or common stock of the successor company or
its parent or subsidiary, the Evaluating Committee may, if the obligations are
to be assumed by the successor company, or its parent or subsidiary, approve
that the consideration to be received upon the exercise or vesting of the
Restricted Stock Units (or the substituted award) will be common stock of the
successor company or its parent or subsidiary substantially equal in fair market
value to the per-share consideration received by holders of Common Stock in the
transaction constituting a Corporate Transaction.  The determination of such
substantial equality of value of consideration shall be made by the Evaluating
Committee in its sole discretion and its determination shall be conclusive and
binding.

(ii) The term “Change in Control” shall mean:

(A) a change, after the Grant Date, in the composition of the Board such that
the Incumbent Board ceases for any reason to constitute at least a majority of
the Board; or

(B) after the Grant Date a Person (as defined below) other than a Permitted
Holder (as defined below) becomes the “Beneficial Owner”  (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of securities
of the Company representing  in the aggregate  thirty percent (30%) or more of
the then outstanding  Voting Securities of the Company; provided,  however, that
a Change in Control shall not be deemed to have occurred for purposes of this
clause (B) solely as the result of:

(1) any acquisition directly from the Company, other than an acquisition by
virtue of the exercise of a conversion privilege



--------------------------------------------------------------------------------

 



unless the security being so converted itself was acquired directly from the
Company,

(2) any repurchase of securities by the Company,

(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, and

(4) any acquisition pursuant to a transaction that is excluded from the
definition of Corporate Transaction pursuant to approval by the Incumbent Board.

(iii) The term “Corporate Transaction” shall mean: 

(A) the consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company,
whether directly or indirectly through the sale of any one or more of the
Company’s subsidiaries or the assets of such one or more subsidiaries;
excluding,  however, any such transaction approved by the Incumbent Board (as
defined below); or

(B) the liquidation or dissolution of the Company.

(iv) The term “Incumbent Board” shall mean the individuals who, as of the Grant
Date, constitute the entire Board together with any individual(s) who becomes a
member of the Board subsequent to the Grant Date, whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the then-Incumbent Board (or deemed to be such pursuant to this
proviso); provided,  however, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board.

(v) The term “Participant” in a Change in Control or a Corporate Transaction
shall mean any Person who, after such Change in Control or Corporate Transaction
either (a) is or controls any Person whose acquisition or control of securities
of the Company gives rise to the Change in Control pursuant to Section
2.3(d)(ii)(B)  above, or (b) is or controls any Permitted Holder as of the
effective date of such Change in Control or Corporate Transaction but was not or
did not control such Permitted Holder as of the date hereof.

(vi) The term “Permitted Holder” shall mean (i) the Company or any trustee or
other fiduciary holding securities under an employee benefit plan of the
Company, (ii) any Person who, since the Grant Date, has continuously been



--------------------------------------------------------------------------------

 



the Beneficial Owner of not less than thirty percent (30%) of the Voting
Securities, or (iii) any Person controlled, directly or indirectly, by one or
more of the foregoing Persons referred to in the immediately preceding clause
(ii).

(vii) The term “Person” shall mean any individual  (whether acting in an
individual capacity or in a representative capacity so as to have sole or shared
voting power of Voting Securities), entity (including, without limitation, any
corporation, charitable or not-for profit corporation, private foundation,
partnership, limited liability company, trust (including, without limitation,
any private, charitable or split-interest trust), joint venture, association or
governmental body) or group (as defined in Section 13(d)(3) or 14(d)(2) of the
Exchange Act and the rules and regulations thereunder.

(viii) Services shall mean Recipient’s services as a Director of the Company or
any successor.

(ix) The term “Voting Securities” shall mean all securities of a corporation
having the right under ordinary circumstances to vote in an election of the
board of directors of such corporation, or other interests having comparable
rights to elect managers or fiduciary persons or boards in non-corporate
entities.  As of the date hereof, the Voting Securities of the Company includes
the shares of Class B common stock of the Company.

2.4 Settlement. If Restricted Stock Units vest, then within thirty (30) days
after the last day of the calendar year in which the Restricted Stock Units
become vested pursuant to Section 2 hereof, the Company shall settle the
Restricted Stock Units by delivering to the Recipient, or if applicable the
Recipient’s estate, that number of shares of Common Stock equal to the number of
Restricted Stock Units which vested on such vesting date as set forth above.

2.5 Taxes.  On the date on which the Restricted Stock Units are settled pursuant
to Section 2.4 hereof, the Recipient shall recognize taxable income in respect
of the Common Stock deliverable and the Company shall report such taxable income
to the appropriate taxing authorities in respect thereof as it determines to be
necessary and appropriate. 

2.6 Certificate.  Upon settlement of the Restricted Stock Units pursuant to
Section 2.4 hereof (or as soon as practicable thereafter), the Company shall
deliver or cause to be delivered one or more certificates issued in the
Recipient’s name representing shares of Common Stock equal to the number of
vested Restricted Stock Units.  If a valid SEC Form S-8 Registration Statement
is not in effect at the time, the Certificate shall set forth restrictive
legends advising the Recipient that the shares of Common Stock have not been
registered under the securities laws of the United States or the laws of any
state and that the sale or other disposition of such shares is prohibited unless
such sale or other disposition is made in compliance with all such laws.

3. Adjustments. Pursuant to Section 11 of the Plan, in the event of a change in
capitalization, the Board shall make such equitable changes or adjustments to
the number and kind



--------------------------------------------------------------------------------

 



of securities or other property (including cash) issued or issuable in respect
of outstanding Restricted Stock Units.

4. Notices.  All notices and other communications under this Restricted Stock
Unit Agreement shall be in writing and shall be given by e-mail, first class
mail, certified or registered with return receipt requests, and shall be deemed
to have been duly given three days after mailing (or one-day in case of delivery
by e-mail) to the respective parties, as follows: (i) if to the Company, (a) if
by mail, addressed to the Company in care of its Corporate Secretary at the
principal executive office of the Company, or (b) if by e-mail, addressed to the
care of the Corporate Secretary at corporatesecretary@readingrdi.com and (ii) if
to the Recipient, using the contact information on file with the
Company.  Either party hereto may change such party’s address for notices by
notice duly given pursuant hereto.

5. Protections against Violations of Agreement.  

5.1 No purported sale, assignment, mortgage, hypothecation, transfer, charge,
pledge, encumbrance, gift, transfer in trust (voting or other) or other
disposition or creation of a security interest in or lien on, any of the
Restricted Stock Units or any agreement or commitment to do any of the foregoing
(each a “Transfer”) by any holder thereof in violation of the provisions of this
Restricted Stock Unit Agreement will be valid, except (i) a transfer for estate
planning purposes, or (ii) with the prior written consent of the Board (such
consent shall be granted or withheld in the sole discretion of the Board).

5.2 Any purported Transfer of Restricted Stock Units or any economic benefit or
interest therein in violation of this Restricted Stock Unit Agreement shall be
null and void ab initio, and shall not create any obligation or liability of the
Company, and any person purportedly acquiring any Restricted Stock Units or any
economic benefit or interest therein transferred in violation of this Restricted
Stock Unit Agreement shall not be entitled to receive any Common Stock.

6. Taxes. BY SIGNING THIS RESTRICTED STOCK UNIT AGREEMENT, THE RECIPIENT
REPRESENTS THAT HE OR SHE HAS REVIEWED WITH HIS OR HER OWN TAX ADVISORS THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES OF THE TRANSACTIONS
CONTEMPLATED BY THIS RESTRICTED STOCK UNIT AGREEMENT AND THAT HE OR SHE IS
RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY STATEMENTS OR REPRESENTATIONS OF
THE COMPANY OR ANY OF ITS AGENTS.  THE RECIPIENT UNDERSTANDS AND AGREES THAT HE
OR SHE (AND NOT THE COMPANY) SHALL BE RESPONSIBLE FOR ANY TAX LIABILITY THAT MAY
ARISE AS A RESULT OF THE TRANSACTIONS CONTEMPLATED BY THIS RESTRICTED STOCK UNIT
AGREEMENT.

7. Failure to Enforce Not a Waiver. The failure of the Company to enforce at any
time any provision of this Restricted Stock Unit Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

8. Governing Law. This Restricted Stock Unit Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Nevada
applicable to contracts



--------------------------------------------------------------------------------

 



made and to be performed herein.  Any suit, action or proceeding with respect to
this Restricted Stock Unit Agreement, or any judgment entered by any court in
respect of any thereof, shall be brought in any court of competent jurisdiction
in the State of Nevada, and the Company and the Recipient hereby submit to the
exclusive jurisdiction of such courts for the purpose of any such suit, action,
proceeding or judgment.  The Recipient and the Company hereby irrevocably waive
(i) any objections which it may now or hereafter have to the laying of the venue
of any suit, action or proceeding arising out of or relating to this Restricted
stock Unit Agreement brought in any court of competent jurisdiction in the State
of Nevada, (ii) any claim that any such suit, action or proceeding brought in
any such court has been brought in any inconvenient forum and (iii) any right to
a jury trial.

9. Incorporation of Plan. The Plan is hereby incorporated by reference and made
a part hereof, and the Restricted Stock Units and this Restricted Stock Unit
Agreement shall be subject to all terms and conditions of the Plan and this
Restricted Stock Unit Agreement.

10. Amendments / Construction. The Board may amend the terms of this Restricted
Stock Unit Agreement prospectively or retroactively at any time, but no such
amendment shall impair the rights of the Recipient hereunder without Recipient’s
consent. Headings to Sections of this Restricted Stock Unit Agreement are
intended for convenience of reference only, are not part of this Restricted
Stock Unit Agreement and shall have no effect on the interpretation hereof.

11. Survival of Terms. This Restricted Stock Unit Agreement shall apply to and
bind the Recipient and the Company and their respective permitted assignees and
transferees, heirs, legatees, executors, administrators and legal successors.

12. Rights as a Stockholder.  The Recipient shall have no rights of a
stockholder (including the right to vote and the right to receive distributions
or dividends) until the Recipient has received the shares of Common Stock equal
to the number of Restricted Stock Units which vested.  On the date that the
Recipient receives Common Stock with respect to Restricted Stock Units, the
Recipient shall receive distributions or dividends that would have been paid to
or made with respect to the number of shares of Common Stock that relate to this
Restricted Stock Unit Award from the date of vesting until such date of delivery
of the Common Stock.  The Recipient shall be able to exercise voting rights upon
receipt of the shares of Common Stock.

13. Agreement Not a Contract for Continued Service. Neither the Plan, the
granting of the Restricted Stock Units, this Restricted Stock Unit Agreement nor
any other action taken pursuant to the Plan shall constitute or be evidence of
any agreement or understanding, express or implied, that the Recipient has a
right to continue to serve as a director of the Company for any period of time
or at any specific rate of compensation.    

14. Authority of the Board; Disputes. The Board, directly or through its
delegation of authority to the Committee, shall have full authority to interpret
and construe the terms of the Plan and this Restricted Stock Unit Agreement.
Notwithstanding the above, nothing within this provision shall restrict the
Company or the Recipient from seeking to enforce the terms of this Restricted
Stock Unit Agreement under and as provided in Section 8, above.



--------------------------------------------------------------------------------

 



15. Severability. Should any provision of this Restricted Stock Unit Agreement
be held by a court of competent jurisdiction to be unenforceable, or enforceable
only if modified, such holding shall not affect the validity of the remainder of
this Restricted Stock Unit Agreement, the balance of which shall continue to be
binding upon the parties hereto with any such modification (if any) to become a
part hereof and treated as though contained in this original Recipient
Restricted Stock Unit Agreement.

16. Amendment. The Board, directly or through its delegation of authority to the
Committee,  has the right to amend, alter, suspend, discontinue or cancel the
Restricted Stock Unit, prospectively or retroactively; provided, that, no such
amendment shall adversely affect the Recipient’s material rights under this
Agreement without the Recipient’s consent.

17. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.

18. Acceptance. The Recipient hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Recipient has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Recipient acknowledges
that there may be adverse tax consequences upon vesting and/or settlement of the
Restricted Stock Unit or disposition of the underlying shares and that the
Recipient should consult a tax advisor prior to such vesting, settlement or
disposition.

﻿

[signature page follows]

﻿





--------------------------------------------------------------------------------

 





 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

﻿

﻿

 

﻿

READING INTERNATIONAL, INC.

﻿

By_____________________

Name: Ellen Cotter

Title:   President and Chief Executive Officer

 

﻿

 

﻿

 

﻿

RECIPIENT

﻿

By_____________________

Name:

﻿

 

﻿

 

 

﻿

﻿








--------------------------------------------------------------------------------

 





RESTRICTED STOCK UNIT GRANT NOTICE
UNDER THE 
READING INTERNATIONAL, INC.
2010 STOCK INCENTIVE PLAN

﻿

Reading International, Inc. (the “Company”), pursuant to its 2010 Stock
Incentive Plan, as amended (the “Plan”), hereby grants to the Recipient set
forth below the number of Restricted Stock Units set forth below. The Restricted
Stock Units are subject to all of the terms and conditions as set forth herein,
in the Restricted Stock Unit Agreement (attached hereto), and in the Plan, all
of which are incorporated herein in their entirety. Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

﻿

﻿

 

Recipient:  

 

Number of Restricted Stock Units:  

 

Grant Date:

 

Vesting Schedule:

100% of the Restricted Stock Units granted hereunder shall vest on the first to
occur of (i) 5:00 pm, Los Angeles, CA time on the last business day prior to the
one-year anniversary of the Grant Date or (ii) the date on which Recipient has
served such Recipient’s full term as a Director (the “Vesting Date”); provided
that the Recipient has not undergone a termination of his or her services as a
Director at the time of the Vesting Date (or an earlier accelerating event).

﻿

THE UNDERSIGNED RECIPIENT ACKNOWLEDGES RECEIPT OF THIS RESTRICTED STOCK UNIT
GRANT NOTICE, THE RESTRICTED STOCK UNIT AGREEMENT AND THE PLAN, AND, AS AN
EXPRESS CONDITION TO THE GRANT OF RESTRICTED STOCK UNITS HEREUNDER, AGREES TO BE
BOUND BY THE TERMS OF THIS RESTRICTED STOCK UNIT GRANT NOTICE, THE RESTRICTED
STOCK UNIT AGREEMENT AND THE PLAN. 

The Restricted Stock Unit Grant Notice is dated as of __________, 20__.

Reading International, Inc.                              “Recipient”

﻿

By:                                                                        By:                                                                        

Name: Ellen Cotter                                              Name:

Title:   President and Chief Executive Officer



--------------------------------------------------------------------------------